DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

         YESSENIA SOFFIN and WILLIAM JORDAN SOFFIN,
                          Appellants,

                                    v.

CLEAN COAL TECHNOLOGIES, INC., a Nevada Corporation, DOUGLAS
HAGUE, and DAVID DOUGLAS, as Independent Executor of the Estate
                     of C.J. Douglas,
                        Appellees.

                              No. 4D17-2751

                              [July 12, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No.
502010CA028706XXXXMB.

   Jon A. Jacobson of Jacobson Law P.A., West Palm Beach, and Jordan
A. Shaw of Zebersky Payne, LLP, Fort Lauderdale, for appellants.

   Kristen Lake Cardoso and Jan Douglas Atlas of Kopelowitz Ostrow P.A.,
Fort Lauderdale, for appellees Clean Coal Technologies, Inc. and Douglas
Hague.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.